TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 9, 2016



                                     NO. 03-14-00729-CR


                                Clifton Carl Lamar, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment as follows: to delete “See attached–

Disclosure of Plea Recommendations Attached Hereto and Made a Part Hereof” under the

“Terms of Plea Bargain” heading. The judgment, as modified, is affirmed. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.